Citation Nr: 0526157	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  04-10 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES


1.  Entitlement to a rating in excess of 50 percent for the 
service connected psychiatric disability.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for pulmonary 
disability to include emphysema and asthma.

4.  Entitlement to service connection for arthritis of 
multiple joints.

5.  Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from March 1966 to October 
1966.

This appeal arises from a March 2002 rating decision of the 
St. Louis, Missouri Regional Office (RO).  The veteran's 
claim is currently being handled by the Wichita RO.

The Board notes that the grant of service connection for 
psychiatric disability now encompasses paranoid schizophrenic 
reaction, schizophrenia, and bipolar disorder; accordingly, 
in the spirit of judicial economy, the veteran's service 
connected disability will simply be referred to as a 
psychiatric disability.  The Board would further add that all 
current manifestations of psychiatric disability will be 
included in the evaluation of this appeal, thereby assuring 
full and fair consideration of the veteran's claim.

In April 2004, the veteran raised the issue of whether an 
earlier effective date is warranted relative to the claim for 
a higher rating for psychiatric disability; however, as this 
issue has not been developed or certified on appeal, it is 
referred to the RO for appropriate consideration.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's psychiatric disability is productive of 
incapacitating symptoms resulting in total occupational and 
social impairment.

3.  On November 17, 2004, prior to the promulgation of a 
decision in this appeal with regard to the claim of 
entitlement to service connection for hearing loss, the Board 
received notification from the appellant that a withdrawal of 
this appeal is requested.

4.  On November 17, 2004, prior to the promulgation of a 
decision in this appeal with regard to the claim of 
entitlement to service connection for pulmonary disability to 
include emphysema and asthma, the Board received notification 
from the appellant that a withdrawal of this appeal is 
requested.

5.  On November 17, 2004, prior to the promulgation of a 
decision in this appeal with regard to the claim of 
entitlement to service connection for arthritis of multiple 
joints, the Board received notification from the appellant 
that a withdrawal of this appeal is requested.

6.  On November 17, 2004, prior to the promulgation of a 
decision in this appeal with regard to the claim of 
entitlement to service connection for prostate cancer, the 
Board received notification from the appellant that a 
withdrawal of this appeal is requested.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 100 percent 
evaluation for the service connected psychiatric disability 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.126, 4.130, Diagnostic Code 9203 (2004).

2.  The criteria for withdrawal of a Substantive Appeal by 
the appellant (or his or her representative) with regard to 
the claim of service connection for hearing loss have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2004).

3.  The criteria for withdrawal of a Substantive Appeal by 
the appellant (or his or her representative) with regard to 
the claim of service connection for pulmonary disability to 
include emphysema and asthma have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2004).

4.  The criteria for withdrawal of a Substantive Appeal by 
the appellant (or his or her representative) with regard to 
the claim of service connection for arthritis of multiple 
joints have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2004).

5.  The criteria for withdrawal of a Substantive Appeal by 
the appellant (or his or her representative) with regard to 
the claim of service connection for prostate cancer have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim for a rating in excess of 50 percent for psychiatric 
disability 

On VA psychiatric examination in October 2002, it was noted 
that the veteran was unemployed and divorced.  The veteran 
had been hospitalized many times for symptoms to include 
hearing voices, seeing things, and feeling depressed.  There 
had been eleven hospitalizations since 1993.  The veteran's 
course of psychotropic medication had been adjusted multiple 
times.  He recently had suffered visual hallucinations and he 
had felt like someone was following him.  He had been 
followed by a psychiatrist.  Most recently, the veteran had 
been taking anti-depressant medications and not anti-
psychotic medications.  A history of suicidal ideation was 
reported.  The veteran had been married three times with the 
longest marriage lasting five to six years.  The veteran was 
currently homeless.  There was a well-documented history of 
alcohol dependence.  The veteran claimed that he drank to 
deal with auditory and visual hallucinations.  The veteran 
reported suffering from paranoid delusional fears to include 
seeing several men who were out to get him several times a 
week.  The veteran was currently living in a VA domiciliary 
and he noted that he felt safe there.  At most, the veteran 
would go two or three days without seeing or hearing things.  
The diagnosis was depression superimposed upon schizophrenia.  
A Global Assessment of Functioning (GAF) score of 50 to 60 
was assessed.  

An October 2003 statement from the veteran's friend indicates 
that the veteran had recently exhibited a loss of interest in 
activities and increased symptoms to include depression and 
sadness.  

VA treatment notes include the following.  In January 2002, a 
GAF score of 50 was assessed.

In August 2002, it was noted that the veteran participated in 
individual therapy once a week or sometimes once every two 
weeks over the past year.  The veteran was still seeing dark 
shadowy figures, especially at night.  At times he would 
strike out at these figures only to discover that they were 
hallucinations.  

In September 2002, the veteran reported suffering from severe 
depression.  A feeling of hopelessness was reported.  He had 
little energy or motivation.  More and more the veteran felt 
isolated.  Sleep was poor.  Affect was constrained.  

In August 2003, the veteran reported a significant increase 
in visual hallucinations in recent weeks.  He expressed 
feeling more distress and he exhibited less cognitive 
sharpness and clarity as a result of hallucinatory stimuli.  
The examiner noted that the veteran showed signs of 
hypervigilance and general affective tension.

In November 2003, the veteran reported seeing a demon on his 
shoulder.  The veteran continued to take medications that had 
recently been increased.  The veteran did not report much 
difference after the increase in medication.  The veteran 
suffered from sleep disturbance.  He was receiving supportive 
therapy.  

On the substantive appeal, the veteran indicated that he 
continued to suffer from psychiatric symptoms that had 
increased in severity and that he could not work at all due 
to visual and auditory hallucinations, emotional instability, 
and his fears.

The veteran testified in November 2004 that his marriages had 
deteriorated rapidly due to his auditory and visual 
hallucinations; that he was unable to work due to psychiatric 
disability (he had last worked four to five years before); 
that he was unable to maintain social relationships; that one 
voice would tell him that he was no good and that he should 
end it all; that a man followed him; that he had suicidal 
ideation; that he was socially isolated and stayed to 
himself; that he did not engage in hobbies anymore; that he 
received ongoing VA medical treatment to include quite a 
number of different medications; that he would get into 
altercations and fights due to his psychiatric problems; that 
he suffered from a considerable degree of sleep disturbance; 
that he had lived with his sister for the past few months 
since being released from a VA hospital; and that he had been 
hospitalized by VA for almost three years until March of 
2004.  

Service connection is in effect for psychiatric disability 
evaluated as 50 percent disabling under VA's Schedule for 
Rating Disabilities, 38 C.F.R. Part 4.

The Court has held that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
In this case, the Board will focus on the evidence of record 
since the November 2001 date of the veteran's increased 
rating claim.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 
3.321(a) and Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment. 38 C.F.R. § 4.126 (a), (b) 
2004).

The regulations pertaining to rating psychiatric disability 
are set forth, in pertinent part, below:

General Rating Formula for Mental 
Disorders:       
                 
Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.         100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.          
70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to  complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.          50

38 C.F.R. § 4.130, Diagnostic Codes 9203 (2004).

Upon review of the claims file, the Board finds that the 
evidence supports the assignment of a 100 percent evaluation 
for the service connected psychiatric disability.  As noted 
in the introduction above, the veteran has been service 
connected for various disorders to include paranoid 
schizophrenic reaction, schizophrenia, and bipolar disorder.  
On VA examination in October 2002, the examiner diagnosed 
depression that was superimposed on schizophrenia.  As a VA 
examiner has connected depression with the veteran's 
underlying service connected schizophrenia, the Board will 
evaluate the current level of disability based on all of the 
veteran's symptoms to include depression.

The record shows that the veteran has consistently received 
ongoing treatment for his psychiatric disability.  This 
treatment includes receiving individual therapy at the VA 
mental health clinic as well as being followed by a VA 
physician.  The Board notes that the veteran's regimen of 
medications has been altered by changing drugs or lowering or 
increasing the amount of drugs to be administered in an 
ongoing attempt to ameliorate symptoms.  Nonetheless, the 
veteran continues to suffer from numerous psychiatric 
symptoms to include auditory and visual hallucinations, 
avoidance behavior, depression, anxiety and tension, suicidal 
ideation, sleep disturbance, paranoia, feelings of detachment 
from others, and hypervigilance.  

The record shows that the veteran has been divorced three 
times.  He has been unemployed for a number of years and the 
veteran was homeless before being taken in by a sister.  An 
October 2003 statement from a friend indicated that the 
veteran was exhibiting a loss of interest in activities and 
life.  The veteran felt isolated.  He testified that he was 
unable to maintain social relationships, that he stayed to 
himself, that he did not have any hobbies, and that he would 
get into altercations and fights due to his psychiatric 
symptoms.  As a result, it can be stated that the veteran is 
generally isolated socially and he is emotionally detached 
from people.  The evidence amply demonstrates that the 
veteran's chronic psychiatric disability severely impairs his 
social adaptability.

Though not determinative, the Global Assessment of 
Functioning (GAF) scale provides guidance and illustrates the 
veteran's psychological, social, and occupational functioning 
on a hypothetical continuum of mental health illness.  A 41-
50 score indicates serious symptoms or any serious impairment 
in social, occupational, or school functioning such as having 
no friends or being unable to keep a job.  In this case, a 
GAF score of 50 was assigned in January 2002 and a score of 
50 to 60 was assigned on examination in October 2002.  A 
review of the record shows that the veteran had attempted to 
maintain employment without success in recent years.  The 
mental health treatment notes reflect that the veteran had 
lost jobs due to psychiatric symptoms.  

Moreover, due to the chronic and debilitating nature of his 
disability, the veteran has been hospitalized at least eleven 
times since 1993.  VA outpatient treatment records further 
corroborate the chronic nature of the veteran's impairment.  
It is clear, therefore, that the veteran suffers from serious 
industrial inadaptability due to the effects of persistent 
severe psychiatric symptoms.

In summary, the recent medical evidence demonstrates that the 
veteran's psychiatric symptoms have resulted in impairment in 
social relationships and his ability to obtain or retain 
gainful employment.  Accordingly, upon review of the entire 
record, the Board finds that the veteran's symptomatology is 
productive of incapacitating symptoms resulting in total 
occupational and social impairment.  Therefore, after 
reviewing the clinical record and resolving any remaining 
reasonable doubt in the veteran's favor, the Board finds that 
the evidence supports the assignment of a 100 percent 
evaluation.

The Board also acknowledges that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)), applies to the 
veteran's appeal.  The Act imposes certain notification 
requirements and clarifies VA's duty to assist claimants in 
developing evidence pertinent to their claims.  

The Board acknowledges that there may be some deficiencies in 
this case as to whether VA has fully complied with the VCAA.  
This raises a due process issue which was addressed by the 
United States Court of Appeals for Veterans Claims (Court) in 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Pursuant to 
Bernard, the Board must consider whether addressing the 
veteran's claim on the merits would cause prejudice to him.  
As the benefit sought on appeal (entitlement to the highest 
schedular rating for psychiatric disability) is being granted 
in full, the Board finds no prejudice has resulted to the 
veteran's due process rights by the Board's action in this 
matter.


Service connection claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2004).  

The appellant withdrew his appeal with regard to the claim of 
entitlement to service connection for hearing loss, pulmonary 
disability to include emphysema and asthma, arthritis of 
multiple joints, and prostate cancer at the November 2004 
hearing before the Board.  This withdrawal of appeal was 
reduced to writing when the hearing was transcribed.  Cf 
Tomlin v. Brown, 5 Vet. App.  355 (1993) (oral statement at 
hearing reduced to writing in hearing transcript meets the 
requirement that notice of disagreement be in writing).  
Hence, there remain no allegations of errors of fact or law 
for appellate consideration.  

Accordingly, the Board does not have jurisdiction to review 
the appeal with regard to the service connection claims on 
appeal and thus those claims are dismissed.


ORDER

Entitlement to a 100 percent rating for the service connected 
psychiatric disability is granted, subject to the law and 
regulations governing the payment of monetary benefits.

The claim of entitlement to service connection for hearing 
loss is dismissed.

The claim of entitlement to service connection for pulmonary 
disability to include emphysema and asthma is dismissed.

The claim of entitlement to service connection for arthritis 
of multiple joints is dismissed.

The claim of enitlement to service connection for prostate 
cancer is dismissed.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


